DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figs. 3 and 4 should be provided with descriptive text labels.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item number 420 is referenced in par. [0077] of the specification however, there is no item 420 represented in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
In par. [0015], ln. 7 (or pg. 4, ln. 1) "do to" should read --due to--.
Par. [0069], ln. 8, reads “Yet, if the ventricle activity has is not relation to…” It is unclear what is meant by this sentence. 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  a --.-- should be inserted at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite "processors executing the processor executable code, that a stimulating pacing signal is captured" and "determining…a time duration between the stimulating pacing signal and a subsequent response from the portion of an anatomical structure"
MPEP 2161.01, sec I states:
"When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002)."

According to the specification, "capturing the stimulating pacing signal can be performed… by an advanced reference algorithm (ARA) of the determination engine 101 (e.g., which knows when pacing occurs)" (par. [0068]). The disclosure of the use of an "ARA" and a functional recitation of the pacing signal capture procedure in the specification does not sufficiently describe how the signal capture is performed. The specification further discloses the determination engine can utilize machine learning and/or artificial intelligence algorithm for determination of time duration (par. [0029]). However, the specification lack description of specific AI algorithm and training set(s) needed to determine time duration as claimed. In other words, the algorithm to perform the function is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Therefore the claims lacks written description.
All other claims are rejected due to their dependence from independent claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 reference “a pacing” while claims 7 and 17 reference “the pacing”. The antecedent basis for “a pacing” in claims 6 and 16 and “the pacing” in claims 7 and 17 seems to be indefinite since it is unclear whether “a pacing” and “the pacing” are referring to the “stimulating pacing signal” recited in claims 1 and 11. For the purpose of examination, “a pacing” and “the pacing” have been interpreted as being the same as the “stimulating pacing signal” recited in claims 1 and 11. 
Claims 8 and 18 are rejected due to their dependence from an indefinite claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim(s) recite(s) a method and system for signal processing providing post-pacing interval measurement. 

Regarding claims 1 and 11, the limitation of “determining, by a determination unit, a time duration between the stimulating pacing signal and a subsequent response from the portion of an anatomical structure” is a process, as drafted, that cover performance of a limitation that can be performed in the but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a determination unit” language, “determining a time duration between a stimulating pacing signal and a subsequent response from an anatomical structure” encompasses nothing more than a medical technician determining the time from the end of a pacing pulse and the start of an intrinsic wave on an EKG printout. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).  
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements of “a stimulating pacing signal is captured from at least a portion of an anatomical structure” and “outputting, by the determination engine, the time duration”.  The steps of “capturing a stimulation signal” is nothing more than pre-solution activity of data gathering and “outputting the time duration” amounts to nothing more than post-solution activity of displaying. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform capturing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims considered in combination/as a whole is are not patent eligible.
Regarding claims 2 and 12, the limitation of “the stimulating pacing signal to the portion of the anatomical structure” further limits the location to which stimulating pacing signal is provided. However, this limitation amounts to no more than pre-solution activity of data gathering.
Regarding claims 3 and 13, the limitation of “the stimulating pacing signal is provided by a coronary sinus catheter stationed within the anatomical structure” further limits the use of a catheter to provide the stimulating pacing signal. However, this limitation amounts to no more than pre-solution activity of data gathering.
Regarding claims 4 and 14, the limitation of “the time duration comprises an impediment value” further limits the composition of the time duration value further defines determination step already indicated as being directed to abstract idea.
Regarding claims 5 and 15, the limitation of “the determination engine outputs the time duration in a map context” further limits the output by the determination unit. However, this limitation amounts to no more than post-solution activity of displaying time duration.
Regarding claims 6 and 16, the limitation of “pacing implemented by one or more catheters” further limits the specifics of the stimulating pacing signal method being provided by the use of catheters. However, this limitation amounts to no more than pre-solution activity of data gathering.
Regarding 7 and 17, the limitation of “pacing comprises a train of sequential signals with the stimulating pacing signal being at an end of the train“ further limits the details of the stimulating pacing signal with well-known stimulation methods using sequential pulse train pacing signals. However, this limitation amounts to no more than pre-solution activity of data gathering.
Claims 8 and 18 recite the limitation of “the subsequent response from the portion of the anatomical structure comprises a next natural event of activity” which includes a natural event of an activity. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to non-statutory subject matter of a natural phenomenon.  
Regarding claims 9 and 19, the limitation of “the anatomical structure comprises a heart” further limits the delivery of the pacing signal to a specific anatomical structure. However, this limitation amounts to no more than pre-solution activity of data gathering.
Regarding claims 10 and 20, the limitation of “the determination engine utilizes the time duration and a corpus of information in a big data analysis” further limits the input data used by the determination engine further defines determination step already indicated as being directed to abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 11, 12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fishel (US 2019/0076040 A1, cited by Applicant). 
Regarding claims 1 and 11, Fishel discloses a method and a system respectively comprising: 
determining, by a determination engine stored as processor executable code on a memory (pars. [0036]: …disclosed technique can be embodied as a method as part of a software add-on utility to known software platforms used to generate electroanatomical timing maps…the disclosed technique can be embodied as a system for sensing and determining the PPI of a mapping catheter and for generating an enhanced electroanatomical timing map and annotating the map as described above to generate an entrainment map, [0040]: The measured PPI may be stored in a memory or storage unit) 
the memory being coupled to one or more processors executing the processor executable code, that a stimulating pacing signal is captured from at least a portion of an anatomical structure (par. [0039]: … a post-pacing interval (herein abbreviated PPI) is measured at the at least one cardiac site) ; 
determining, by the determination engine, a time duration between the stimulating pacing signal and a subsequent response from the portion of an anatomical structure (par. [0039]: The PPI is the distance, as typically measured in milliseconds of the time between cessation of entrainment pacing and the first electrogram recorded after the tachycardia resumes following pacing)
outputting, by the determination engine, the time duration (Fig. 7 and par. [0041]: The annotation can be made on a representation of the cardiac site, such as on a computer-generated image of the heart. The annotation can be executed automatically via computer software. In a procedure 188, the at least one cardiac site is annotated on an electroanatomical timing map. As was shown above in FIG. 7, different ranges of determined differences can be annotated on an electroanatomical timing map using different colours).
Regarding claims 2 and 12, Fishel discloses the method of claim 1 and the system of claim 11 respectively, wherein the determination engine provides the stimulating pacing signal to the portion of the anatomical structure (par. [0013]: …a series of fixed rate pacing impulses…, clm. 8: … delivering a fixed rate pacing at said at least one cardiac site…).
Regarding claims 4 and 14, Fishel discloses the method of claim 1 and the system of claim 11 respectively, wherein the time duration comprises an impediment value (Fig. 5 and par. [0014]: …the PPI, as shown by an arrow 96B, is 388 ms which is 153 ms longer than the tachycardia cycle length of 235 ms, as shown by an arrow 94B. This indicates a region of entrainment pacing that is very poor and represents a site very far removed from the actual reentrant circuit causing the arrhythmia). 
Regarding claims 5 and 15, Fishel discloses the method of claim 1 and the system of claim 11 respectively, wherein the determination engine outputs the time duration in a map context (Fig. 7 and par. [0036]: …the disclosed technique can be embodied as a system…for generating an enhanced electroanatomical timing map and annotating the map…to generate an entrainment map).
Regarding claims 6 and 16, Fishel discloses the method of claim 1 and the system of claim 11 respectively, wherein a pacing implemented by one or more catheters comprises the stimulating pacing signal (pars. [0013]: …a series of…pacing impulses …is delivered via a mapping/ablation catheter, [0039]: …The PPI is measured at the site where entrainment pacing is delivered and by the same catheter… from which entrainment pacing is delivered and is measured without moving the catheter…).
Regarding claims 9 and 19, Fishel discloses the method of claim 1 and the system of claim 11 respectively, wherein the anatomical structure comprises a heart (Figs. 6 and 7 and par. [0032]: The disclosed technique enables the time required for mapping the electrical conduction of the heart…).
	
Claims 1-3, 7, 8, 10-13, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boveja et al. (US 2014/0058246 A1, hereinafter “Boveja”, cited by Applicant) as evidenced by International Business Machines (IBM, “Big Data Analytics“, Website: https://www.ibm.com/analytics/big-data-analytics, hereinafter “IBM”).
Regarding claims 1 and 11, Boveja discloses a system comprising: 
a memory storing processor executable code for a determination engine (Fig. 22 (316); and 
one or more processors configured to execute the processor executable code to cause the system to perform ((Fig. 12 (114)  and pars. [0166]: …program software to do the PPI measurement analysis which is configured in the program, [0175]: Also, stored in the database 316 is the hardware configuration of the pacing stimulator 114 (shown in FIG. 12) which is connected to the computer and software 17 via a junction box): 
determining, by the determination engine, that a stimulating pacing signal is captured from at least a portion of an anatomical structure (par. [0157]: …catheter is…paced at a cycle length (CL) which is faster than the tachycardia cycle length (TCL)… capture is confirmed…); 
 determining, by the determination engine, a time duration between the stimulating pacing signal and a subsequent response from the portion of an anatomical structure (par, [0166]: The PPI interval is the time interval between the last paced beat, and the first escape beat); and 
outputting, by the determination engine, the time duration (Fig. 21 (308) and par. [0159]: …computer software is configured and programmed which will make the procedure faster and easier by displaying the PPI measurements on the screen and comparing it to tachycardia CL).
Regarding claims 2, 3, 12 and 13, Boveja discloses the method of claim 1, wherein the determination engine provides the stimulating pacing signal to the portion of the anatomical structure (par. [0135]: The ectopic focus may be located anywhere within the right atrium or left atrium. . The anatomic structure Crista Terminalis of the right atrium (RA) is one common location where focal ATs originate); and
wherein the stimulating pacing signal is provided by a coronary sinus catheter stationed within the anatomical structure (Fig. 16, (183) and par. [0169]: As pacing is performed from the CS 183 catheter, the software is configured and programmed such that the measurement of time from the pacing spike (CS catheter) to the ABL 182 signal recording will be measured by the software and displayed on the screen).
Regarding claims 7, 8, 17 and 18, Boveja discloses the method of claim 1 and the system of claim 11 respectively, wherein the pacing comprises a train of sequential signals with the stimulating pacing signal being at an end of the train (par. …the catheter is …paced at a cycle length (CL)…The first escape interval after the last paced beat is measured); and 
wherein the subsequent response from the portion of the anatomical structure comprises a next natural event of activity (Fig. 15 (195) (197)). 
 Regarding claims 10 and 20, Boveja discloses the method of claim 1 and the system of claim 11 respectively, wherein the determination engine utilizes the time duration and a corpus of information in a big data analysis to determine an accuracy of the time duration (Fig. 29 (220) par. [0151]: The computer 17 of the mapping system also comprises the software which is configured for data analysis and processing…; software data analysis can constitute big data analysis).
Bojeva teaches software configured for data analysis using data from sensors, but does not explicitly teach big data analysis. However, IBM provides a definition of big data as "data sets whose size or type is beyond the ability of traditional relational databases to capture, manage and process the data with low latency…the different types of data originate from sensors, devices…generated in real time and at a very large scale." Therefore, the data in Boveja constitutes big data as is evidenced by IBM teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792